Citation Nr: 1620393	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from January 1983 to May 1988 and from July 1992 to July 1994, along with one year and nine months of inactive service; and honorable active duty service in the U.S. Air Force from February 1995 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in August 2010, as well as at a Board hearing at the RO before the undersigned Veterans Law Judge in April 2016; a transcript of each hearing is of record.  No additional notice or development is needed, as the Board's decision herein is a full grant of the appeal.


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  When there is an approximate balance of positive and negative evidence as to any material issue, the benefit of the doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, a diagnosis of obstructive sleep apnea (OSA) was established via a VA sleep study in October 2008, slightly more than one year after the Veteran's discharge service in August 2007.  He was prescribed a CPAP machine for treatment of OSA at that time.  Thus, the remaining question is whether the current OSA was incurred in or is otherwise related to the Veteran's service.  

The Veteran's service treatment records do not reflect complaints, treatment, or diagnosis of a sleep problem or OSA.  Nevertheless, the Veteran has made consistent and competent reports during his appeal, which has been pending since prior to his discharge from service in August 2007, as to the date of onset of his symptoms.  The Veteran has stated that that he did not have sleeping problems or other symptoms of sleep apnea prior to service; he noticed problems sleeping, loud snoring, and daytime sleepiness beginning in 2003; that he was first informally told that he had OSA in 2005; and that these symptoms were eventually formally diagnosed as due to sleep apnea.  See, e.g., 2010 and 2016 hearing transcripts.

The Veteran has medical expertise, as he was a nurse-anesthetist during and after service; and he testified that his wife is also a medical professional.  The Veteran's wife submitted a letter for his claim, indicating that she had noticed him having sleeping problems for years, which had worsened in the last 5-7 years, including that he would stop breathing at night, would have to nap for 2-3 hours after work and still feel tired, and snored loudly prior to CPAP treatment.  The Veteran's wife stated that she believed the Veteran had sleep apnea for at least 10 years based on these symptoms.  

This statement is consistent with the Veteran's testimony that his wife and children had told him he snored loudly during naps and while asleep at night since prior to 2005.  He also indicated that a bunkmate in service complained about him snoring.  

Additionally, the Veteran has consistently reported that several coworkers told him that he had OSA after they had anesthetized him for surgeries during service in May 2005 and November 2005, and within the one year after service in August 2008.  

There are multiple letters dated from 2010 through 2014 from five medical professionals that are consistent with such reports: three Certified Registered Nurse Anesthetists (CRNAs) who administered anesthesia during surgeries in May 2005, November 2005, and August 2008; the attending anesthesiologist from the May 2005 surgery; and the circulating nurse for the operating room (OR) during the November 2005 surgery.  These individuals indicated that they observed the Veteran with multiple episodes of interrupted breathing, as well as loud snoring as of 2008.  They each stated that they believed the Veteran had moderate, moderately-severe, or severe OSA, which required them to perform airway opening maneuvers, and that they informed the Veteran of this shortly after each of the procedures.  One individual also indicated that, based on his many years of experience as an OR nurse and his own personal history of severe OSA, the Veteran "exhibited all the classic signs of obstructive sleep apnea" during the November 2005 procedure.

The Board notes that the RO and several VA examiners focused on the fact that the available medical records for the Veteran's surgeries do not list the CRNAs who submitted letters for his claim but, instead, list a physician's name; and that some of the available operative reports indicated that there were no complications with anesthesia.  The more detailed anesthesiology reports were not available, despite multiple attempts by the RO to obtain them.  

However, Dr. M.W. confirmed in his letters that Mr. R.D., the CRNA, actually administered the anesthesia for the Veteran's procedure in May 2005, and that Dr. M.W. was the attending anesthetist who supervised the administration.  This is consistent with the Veteran's testimony concerning the records.  In sum, there is no reason to doubt the honesty or accuracy of the statements from the Veteran and multiple other witnesses, all of whom are medical professionals, as to their involvement in the procedures and their observations of the Veteran's symptoms and likely OSA in 2005 and 2008.  

Several VA examiners opined that the Veteran's OSA was not incurred during service, primarily because of a lack of documented complaints or diagnosis of OSA in the Veteran's service treatment records.  However, these examiners did not adequately consider the reports by the Veteran and his wife regarding his observable symptoms since at least 2003, or the statements by medical professionals describing the procedures they performed and their observations and opinions as to a likely diagnosis of OSA in 2005 and 2008.  Because a lack of corroborating records alone is not a sufficient basis for a negative etiology opinion, and because the examiners did not properly consider the Veteran's and his spouse's competent and credible statements as to OSA symptoms during military service, the Board finds the VA examiners' opinions not to be probative in this case.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also acknowledges that the June 2009 and July 2011 VA examiners stated that the Veteran's obesity could or did cause his sleep apnea.  The Veteran's service treatment records reflected that he was overweight or obese when he enlisted in the Air Force in December 1994, as well as at his service discharge in May 2007.  Regardless of whether this factor caused his OSA, the weight of the evidence shows that the Veteran's symptoms, which were eventually formally diagnosed as OSA via a sleep study, actually started in service.


In sum, resolving reasonable doubt in his favor, the evidence establishes that the Veteran began to have symptoms of obstructive sleep apnea during active service, and his sleep apnea diagnosed in 2008 has been medically linked to service.  Thus, the criteria for service connection have been met.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


